EXHIBIT 10.1

 

Execution Copy

 

SECOND AMENDMENT AND WAIVER TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT AND WAIVER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of May 9, 2008 (this “Amendment”), to the Existing Credit Agreement (as
hereinafter defined), by and among (i) CONN-SELMER, INC., a Delaware
corporation, and (ii) STEINWAY, INC., a Delaware corporation (“Steinway” and
together with Conn-Selmer, the “Borrowers”), (iii) those signatories hereto and
identified on Schedule I (as may be amended from time to time) as Guarantors
(the “Guarantors”), (iv) the lenders (the “Lenders”) from time to time party to
the Agreement (defined below) and (v) GMAC COMMERCIAL FINANCE LLC, a Delaware
limited liability company (the “Administrative Agent”), as administrative agent
for the Lenders hereunder.

 

RECITALS

 

A.          The Borrowers, Guarantors, the Administrative Agent and the Lenders
have entered into the Existing Credit Agreement, pursuant to which the Lenders
are providing to the Borrowers an $110,000,000 revolving credit facility, which
is secured by certain accounts receivable, and other collateral of the Borrowers
and guaranteed by the Guarantors.

 

B.          Borrowers have informed the Lenders that it intends to acquire the
stock of 4 Real Investments, Inc. d/b/a Clickpoint Software,Inc., a Nevada
corporation for $215,000 (the “Clickpoint Acquisition”) and have requested that
the Lenders waive compliance with Section 8.15 of the Existing Credit Agreement
as the newly acquired entity will ultimately be merged into one of the
Borrowers.

 

C.          This Amendment memorializes certain waivers and amendments agreed to
by the Borrowers and the Lenders.

 

In consideration of the foregoing and of the mutual covenants and undertakings
herein contained, the parties hereto hereby agree that the Existing Credit
Agreement is amended as hereinafter provided.

 

 

ARTICLE I

Definitions

 

1.             Definitions.           (a)  In addition to the definitions set
forth in the heading and the recitals to this Amendment, the following
definitions shall apply hereto:

 

“Agreement”:  the Existing Credit Agreement as amended, supplemented or
otherwise modified from time to time up to and including this Amendment.

 

--------------------------------------------------------------------------------


 

“Existing Credit Agreement”: the Third Amended and Restated Credit Agreement,
dated as of September 29, 2006, among (i) Conn-Selmer, (ii) Steinway, (iii) the
Guarantors, (iv) the Lenders and (v) the Administrative Agents, as amended or
otherwise modified from time to time prior to the Second Amendment Effective
Date.

 

(b)           Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Credit Agreement.

 

ARTICLE II

Representations

 

1.             Representations.  Each of the Borrowers and Guarantors hereby
represents and warrants as follows:

 

(a)           It has full power, authority and legal right to enter into this
Amendment and perform all of its respective obligations hereunder. The
execution, delivery and performance hereof is within its powers and has been
duly authorized, is not in contravention of any Requirement of Law which might
have a material adverse effect upon it, the Collateral, its operations,
financial condition or prospects, or in contravention of the terms of its
by-laws, certificate of incorporation, declaration of trust or other documents
relating to its formation, as applicable, or to the conduct of its business or
of any material agreement or undertaking to which it is a party or by which it
is bound, and will not conflict with or result in any breach of any of the
provisions of, or constitute a default under, or result in the creation of any
Lien upon any of its assets under, the provisions of any agreement, charter,
instrument, by-law, declaration of trust or other instrument to which it is a
party or by which it or its assets may be bound.

 

(b)           It is duly organized and in good standing under the laws of its
respective state of organization and it is qualified to do business and is in
good standing in each jurisdiction where qualification and good standing are
necessary for it to conduct its businesses and own its properties and where the
failure to so qualify would have a Material Adverse Effect.

 

(c)           This Amendment has been duly executed and delivered on its behalf
and this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

(d)           The conditions contained in Article IV hereof have been satisfied.

 

(e)           Each of the Loan Documents is on the date hereof in full force and
effect.

 

(f)            No Default or Event of Default has occurred and is continuing.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

Amendments to Existing Credit Agreement

 

1.             Waiver. Lenders hereby waive Borrowers’ compliance with
Section 8.15 of the Existing Credit Agreement with respect to the Clickpoint
Acquisition only.

 

2.             Amendments.

 

A.            Section 12.10

 

(i)            Sub-clause (d) of Section 12.10 of the Existing Credit Agreement
is hereby re-lettered to read “(e)” and all of the sub-clauses following
thereafter are appropriately re-lettered.  A new sub-clause (d) is hereby added
to Section 12.10 of the Credit Agreement to read as follows:

 

“(d)         Any Lender may assign to one or more special purpose funding
vehicles that is an Affiliate of such Lender (each, an “SPV”) all or any portion
of its funded Revolving Credit Loans (without the corresponding obligation to
make additional Revolving Credit Loans to the Borrowers as provided under this
Agreement), without the consent of any Borrower or any other person or the
payment of a fee, by execution of a written assignment agreement in a form
agreed to by a Lender and such SPV, and may grant any such SPV the option, in
such SPV’s sole discretion, to provide the Borrowers all or any part of any
Revolving Credit Loans that Lender would otherwise be obligated to make pursuant
to this Agreement.  Such SPVs shall have all the rights which a Lender making or
holding such Revolving Credit Loans would have under this Agreement, but no
obligations.  Lenders shall remain liable for all of their respective original
obligations under this Agreement, provided, however, that the unused portion of
such Lender’s Revolving Credit Loans shall be reduced by the principal amount of
any Loans held by an SPV.  Notwithstanding such assignment, Borrowers may
deliver notices to Lender (as agent for the SPV) and not separately to the SPV
unless Borrowers are requested in writing by the SPV (or its agent) to deliver
such notices separately to it.”

 

(ii)           The new sub-clause (g) of Section 12.10 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

“(f)          The Borrowers authorize each Lender to disclose to any
Participant, Assignee or SPV (each, a “Transferee”) and any prospective
Transferee, subject to the provisions of Section 12.19, any and all financial
information in such Lender’s possession concerning the Loan Parties and their
Affiliates which has been delivered to such Lender by

 

3

--------------------------------------------------------------------------------


 

or on behalf of the Borrowers pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the Borrowers in connection with
such Lender’s credit evaluation of the Borrowers and its Affiliates prior to
becoming a party to this Agreement.”

 

B.            Section 12.19.  Section 12.9 of the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Section 12.19  Confidentiality.

 

Each Lender agrees to keep confidential all non-public information provided to
it by the Borrowers pursuant to this Agreement that is designated by a Loan
Party in writing as confidential; provided that nothing herein shall prevent any
Lender from disclosing any such information (i) to the Administrative Agent or
any other Lender, (ii) to any Transferee which agrees to comply with the
provisions of this Section 12.19, (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors, (iv) upon the request or
demand of any examiner or other Governmental Authority having jurisdiction over
such Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law, or
(vii) in connection with the exercise of any remedy hereunder.”

 

Notwithstanding anything to the contrary herein, the confidentiality provisions
contained in this Section 12.19 shall not prohibit disclosures to any trustee,
administrator, collateral manager, servicer, backup servicer, lender, rating
agency or secured party of any SPV or its Affiliates in connection with the
evaluation, administration, servicing of, or the reporting on, the assets or
securitization activities of such SPV or its Affiliates.”

 

ARTICLE IV

Conditions to Effectiveness

 

This Amendment, and the modifications to the Existing Credit Agreement provided
for herein, shall become effective on the date (the “Second Amendment Effective
Date”) on which all of the following conditions have been (or are concurrently
being) satisfied:

 

1.             This Amendment shall have been duly executed and delivered by
each party thereto.

 

2.             Each of the representations and warranties made by the Borrowers
and Guarantors in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of the Second Amendment Effective Date as if
made on and as of such date (except to

 

4

--------------------------------------------------------------------------------


 

the extent the same relate to another, earlier date, in which case they shall be
true and correct in all material respects as of such earlier date).

 

3.             No Default or Event of Default shall have occurred and be
continuing.

 

 

ARTICLE V

Miscellaneous

 

 

1.             Payment of Expenses. Without limiting its obligations under
Section 12.8 of the Agreement, the Borrowers jointly and severally agree to pay
or reimburse the Administrative Agent for all of its reasonable costs and
expenses incurred in connection with this Amendment, including, without
limitation, the reasonable costs and expenses of counsel to the Administrative
Agent and expressly acknowledge that their obligations hereunder constitute
“Obligations” within the meaning of the Existing Credit Agreement.

 

2.             No Other Amendments; Confirmation.  Except as expressly amended,
modified and supplemented hereby and by the documents related hereto, the
provisions of the Existing Credit Agreement and the other Loan Documents shall
remain in full force and effect.

 

3.             Reaffirmation by Loan Parties. Each Loan Party hereby reaffirms
its obligations under the Loan Documents executed by such Loan Party.

 

4.             Governing Law; Counterparts. (a) This Amendment and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

(b)           This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be lodged with
each of the Borrowers and the Administrative Agent, as the Administrative Agent.
This Amendment may be delivered by facsimile transmission of the relevant
signature pages hereof.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

[Signature page to Second Amendment and Waiver to Steinway Inc. and Conn-Selmer
Inc.’s Third Amended and Restated Credit Agreement]

 

 

CONN-SELMER, INC., Borrower

 

 

 

 

 

By

/s/ Dennis M. Hanson

 

 

Name:

Dennis M. Hanson

 

 

Title:

E.V.P.

 

 

 

 

 

 

 

 

 

STEINWAY, INC., Borrower

 

 

 

 

 

By

/s/ Dennis M. Hanson

 

 

Name:

Dennis M. Hanson

 

 

Title:

E.V.P.

 

 

 

 

 

 

 

 

 

GMAC COMMERCIAL CREDIT LLC,

 

as Administrative Agent and Lender

 

 

 

 

 

By

/s/ Joseph Skaferowsky

 

 

Name:

Joseph Skaferowsky

 

 

Title:

Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

 

By

/s/ Christopher M. O’Halloran

 

 

Name:

Christopher M. O’Halloran

 

 

Title:

Vice President

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

 

By

/s/ Kim Nguyen

 

 

Name:

Kim Nguyen

 

 

Title:

V.P.

 

 

 

 

 

 

[Signatures continue on following page]

 

6

--------------------------------------------------------------------------------


 

 

[Signatures continued from prior page]

 

 

 

 

 

 

TD BANKNORTH, N.A.,

 

as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC,
as Lender

 

 

 

 

 

By

/s/ Christopher M. O’Halloran

 

 

Name:

Christopher M. O’Halloran

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

GUARANTORS

 

 

STEINWAY MUSICAL INSTRUMENTS, INC.,

 

 

 

Guarantor

 

 

 

 

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

Title:

Sr. E.V.P. & C.F.O.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE O.S. KELLY COMPANY,

 

 

 

Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis M. Hanson

 

 

 

 

Name:

Dennis M. Hanson

 

 

 

 

Title:

E.V.P.

 

 

 

 

8

--------------------------------------------------------------------------------